    Case 1:21-mj-00182-UNA Document 5 Filed 06/14/21 Page 1 of 1 PageID #: 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELA WARE

In the Matter ofthe Search ofthe premises
known as New Castle, DE 19720                    Case No. 21-182-M

                                                 REDACTED




                             MOTION AND ORDER TO UNSEAL

     NOW COMES the United States of America, by and through its attorneys, David C. Weiss,

United States Attorney for the District of Delaware, and Briana M. Knox, Assistant United States

Attorney, and hereby moves to unseal the case file in the above-captioned matter.



                                                         Respectfully submitted,

                                                         David C. Weiss
                                                         United States Attorney


                                                   By:    Isl Briana Knox
                                                         Briana M. Knox
                                                         Assistant United States Attorney

Dated: June 14, 2021


     AND NOW, to wit, this 14th       day of_J_u_n_e _____� 2021, upon the foregoing

Motion, IT IS HEREBY ORDERED that the Criminal File in the above-captioned case is

unsealed.
